Citation Nr: 0923244	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-29 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

2.  Entitlement to service connection for bladder cancer, 
claimed as a result of chlorine gas exposure. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1948 to March 1953. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

As an initial matter, the Board acknowledges the Veteran's 
desire for a hearing but notes that he has explained his 
unwillingness/inability to attend in St. Petersburg, Florida.  
In an August 2008 letter from the RO, the Veteran he was 
presented with the option of attending a video conference 
hearing in the Ft. Lauderdale medical facility.  In an August 
2008 communication to the RO, the Veteran canceled the 
hearing and decided to "reschedule" later in the process.  
Most recently, he was scheduled for a Travel Board hearing in 
April 2009 and failed to appear.  Under these circumstances, 
the Board finds that no hearing request is pending and will 
proceed with appellate review at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
posttraumatic stress disorder and bladder cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hearing acuity is currently manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 36 decibels in the right ear and 50 decibels 
in the left ear.  Speech recognition scores using the 
Maryland CNC word lists were 96 percent in the right ear and 
96 percent in the left ear.  An exceptional pattern of 
hearing loss was not shown.  

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the September 
2007 VA examination corresponds to category I, and the scores 
for the left ear correspond to category I.  

CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2006 and September 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
Veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

The Veteran also received notice as to how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, he also received notice that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a notice letter was duly sent), 
such notice is not actually required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The United States Court of Appeals for 
Veterans Claims (Court) has determined that the statutory 
scheme does not require another notice letter in a case such 
as this where the veteran was furnished proper notice with 
regard to the claim of service connection itself.  See 
Dingess, supra.  As such, the Board finds that the RO 
fulfilled its duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement To A Compensable Initial Rating For Bilateral 
Hearing Loss.

The Veteran contends that his service-connected bilateral 
hearing loss is much worse than what is represented by the 
currently assigned noncompensable rating. He specifically 
asserts that he has hearing loss of "30 percent" in both 
ears, and that the disability rating should reflect the 
degree of such loss.  During his September 2007 VA audio 
examination, he reported that it was most difficult to hear 
people when they talked to him from his left.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the Veteran perfected an appeal of the 
noncompensable rating assigned for his newly service-
connected hearing loss; therefore, his claim is governed by 
Fenderson and the VA must consider the applicability of 
staged ratings.   

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides as follows:(a) When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

On the authorized audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
45
LEFT
30
35
50
85


The average for the right ear was 36 decibels, and the 
average for the left ear was 50 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the noncompensable rating which 
the RO assigned.  In addition, an exceptional pattern of 
hearing loss which would warrant evaluation under 38 C.F.R. § 
4.86 is not shown.  Accordingly, the Board concludes that the 
schedular criteria for a compensable initial disability 
rating for bilateral hearing loss are not met.  The Board 
further finds that the evidence does not raise a question 
that a compensable rating is warranted for any period of time 
from the Veteran's claim to the present time so as to warrant 
a staged rating based on significant change in the level of 
disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the Veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability.  

Finally, the Board acknowledges the Veteran's claim that he 
should receive higher ratings for his bilateral hearing loss.  
In similar cases, the Court has clarified that the 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.

Although the Board sympathizes with the Veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  The Board finds the 
results of specific testing conducted by a skilled individual 
to be more probative than the lay opinion of the Veteran.  
The clinical findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2008).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation. 

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise, and the claim for a higher initial 
rating must be denied.




ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.  


REMAND

With respect to the Veteran's claims for service connection 
for posttraumatic stress disorder and bladder cancer, the 
Board finds that further development of the record is 
necessary.  Indeed, as explained below, it appears that the 
Veteran may have additional periods of reservist and/or 
active duty that have not yet been verified.   

At the outset, the Board notes that the Veteran's claim for 
PTSD appears to be two-fold.  First, he contends that the 
"living conditions" on the submarines caused him to develop 
PTSD.  Second, there is information in the claims folder that 
suggests he also stressors related to service in Afghanistan.  
The RO attempted to obtain specific information regarding the 
submarine stressors, but the Veteran did not respond to such 
inquiries.  A September 2007 memorandum determined that the 
information provided by the Veteran concerning his submarine 
experiences was insufficient to send to U.S. Army & Joint 
Services Records Research Center (JSRRC, formerly CURR).  The 
Veteran has not yet responded to requests for additional 
stressor clarification. 

However, recently submitted evidence raises the need for 
additional stressor development, as based on other periods of 
service.  In particular, a July 2005 letter from G. G. H. 
(LCDR, CEC, USNR), suggests that Veteran was assigned to the 
"Office of Military Cooperation" in Afghanistan from June 
3, 2003 to December 9, 2003.  During this period, G. G. H. 
stated that the Veteran was involved with inspections of de-
mining, demolition, and construction operations at 
Darualaman, Afghanistan, site of the garrison for the First 
Brigade of the Afghan National Army.  He explained that daily 
travel was dangerous and accomplished by armed convoys that 
were targeted by suicide bombers; he also reported that, on 
several occasions, they had to "man" their assigned 
fighting positions due to enemy fire.  He concluded by noting 
that the cumulative effect of these daily stresses may have 
been contributing to the Veteran's PTSD symptomatology.  

An internet search of the Navy SEEBEES website does 
corroborate that the Veteran could have participated in 
Afghanistan, possibly as a naval reservist on "special 
active duty."  As it now appears that the Veteran may have 
had additional active service from June 2003 to December 
2003, another search should be made to verify specific dates.  
Moreover, if such service is verified, additional stressor 
development must be accomplished as specified in the remand 
below.  Indeed, other than the letter submitted by G. G. H., 
the Veteran himself has not provided any additional 
information regarding stressors associated with service in 
Afghanistan.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO should contact the Veteran and 
ask him to provide all dates of reserve 
duty, if any, including dates of active 
service in Afghanistan (June 3, 2003 to 
December 9, 2003).  Copies of such 
correspondence should be included in the 
claims file.  

2.  Then the RO/AMC should contact the 
National Personnel Records Center (NPRC), 
the Commanding Officer of the Naval 
Reserve Center, Fort Wadsworth, Staten 
Island, New York 10305, the Department of 
the Navy, and any other appropriate 
federal and state agency and request 
verification of all periods of the 
Veteran's active and inactive duty for 
training in the Naval Reserve after March 
1953, but particularly to include the 
period of June 2003 to December 2003, 
during which the Veteran asserts he was 
assigned to the Office of Military 
Cooperation - Afghanistan.  

If the Veteran has such documented 
military service, attempts should be made 
to obtain all the relevant medical and 
personnel records associated with such 
service.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file.  The Veteran is to be 
notified in writing.

3.  If such active service is verified, 
request the Veteran to describe his 
stressor events separately; provide the 
date (within two months) of each stressful 
event(s); the names of the people injured 
or killed, and provide his specific 
location in Afghanistan at the time of 
each stressful event(s) he recalls.  He 
should also be requested to provide the 
names of any battles/campaigns that he 
participated in.  In addition, he should 
be advised that he can submit alternate 
forms of evidence to prove the occurrence 
of his stressors, such as additional buddy 
statements from someone who witnessed the 
incident(s) that he claims to have seen or 
who was told about it at the time.

4.  Then contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the Veteran).  
Again, it is contended that the Veteran 
was assigned to the Office of Military 
Cooperation, from June 3, 2003 to December 
9, 2003, and that he was based primarily 
in Darualaman, Afghanistan.

5.  If no additional records exist the 
case file should be documented 
accordingly.  If the Veteran identifies 
other records that are relevant to his 
claim for PTSD during the course of this 
remand, they too should be obtained and 
associated with the record.

6.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


